LAW LIBRARY

NOT FOR PUBLICATION IN WES'I"S HAWAI‘I REPORTS AN]) PACIFIC REPORTER
NO. 30335

IN THE INTERMEDIATE COURT OF APPEALS

oF THE sTATE OF HAWAI‘I

   

CHILD SUPPORT ENFORCEMENT AGENCY, STATE OF HAWAfI,

Plaintiff-Appellee, §§ §§

?j .=. . 

v. " .

§§

AT, Defendant-Appellant ii

and §§

CK, Defendant-Appellee §§

ez=»

APPEAL FROM THE FAMILY COURT OF THE CIRCUIT CIRCUIT
(FC-P NO. 09-l~O7l7)
ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 30
(By: Nakamura, C.J., Foley and Fujise, JJ.)
it appears that: (l) on
filed a

,Upon review of the record,

20l0, Defendant-Appellant A.T.
20l0, the appellate clerk

(Appellant)

February lO,

notice of appeal;

(2) on April l2,
filed a notice of entering case on calendar and notified

Appellant the jurisdictional statement was due on April 22, 2010
(3) Appellant did

and the opening brief was due on May 22, 20lO;

not file the jurisdictional statement or the opening brief;
the appellate clerk informed Appellant (a)

(4) on June 17, 20l0,
the time for filing the jurisdiction statement and the opening

brief expired; (b) the matter would be called to the attention of
2010 for such action as the court deemed

the court on June 24,
the appeal may be dismissed pursuant to Hawafi

proper; and (c)
Rules of Appellate Procedure (HRAP) Rule 30; and (5) Appellant

did not file the required documents or seek relief from default.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Therefore,

IT IS HEREBY ORDERED that the appeal is dismissed`

pursuant to HRAP Rule 30.

DATED: Honolulu, Hawafi, AUQUSt 4' 2010-

£¢,‘ z/_ %r,,,,..n

Chief Judge

f

CLéL4£%&7(;?
Associate Judge
Associate Judé